Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Examiner acknowledges applicants’ claim of priority to the following application:
PCT application serial no. PCT/CN2016/102124 , filed 10/14/2016. 
Foreign priority to 201610873646.X, filed 09/30/2016.

Claims 1, 4-6 and 9-16 have been examined.
This action is made FINAL.
Note: receipt is acknowledged of foreign priority document 201610873646.X, filed 09/30/2016.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cosic [US 20160246850 A1, May 3, 2016].
 
With respect to claims 1, 6 and 11, the claims limitations of the method, apparatus and computer program perform operations ([0121] FIG. 3, underlying DBMS 120 may comprise any hardware, software or a combination of hardware and software, and/or it may include functions and algorithms for storing, managing and/or manipulating data and/or any supporting data structures (i.e. databases, tables, etc.). Underlying DBMS 120 may comprise software functionality for performing operations which a User 10 of the Underlying DBMS 120 may want to perform), the operations comprising: 
parsing an expression [e.g. sets of the sequence of instruction sets] corresponding to a distributed computing task [e.g. instruction set], the expression comprising a group operator keyword [e.g. commands], a grouping keyword [e.g. keywords]and an operation operator keyword [e.g. operators] (Fig. 6, [0193] the first and the second instruction sets of the sequence of instruction sets are processed into instruction set portions. Each of the instruction sets from the sequence are disassembled or parsed into portions. The instruction sets are separated (e.g. grouped) into commands, keywords, instructions, operators, variables, values, objects, functions and/or other components, etc.), and 
constructing task description information [e.g. knowledgebase] corresponding to the distributed computing task ([0194]  Fig. 17 B, the sequence of instruction sets is stored into a knowledgebase, along with the portions of the instruction sets. The knowledgebase may comprise any number of instruction sets, instruction set portions and/or instruction set sequences, each of which may be stored in various arrangements, including tables, databases, DBMSs, memory structures, data structures, etc. in some embodiments, knowledgebase may include sequences of instruction sets, instruction sets and/or instruction set portions from the mobile device via which the sequences of instruction sets, instruction sets and/or instruction set portions are received. Knowledgebase may include sequences of instruction sets, instruction sets and/or instruction set portions from any number of computing devices. Knowledgebase or additional knowledgebases may also be populated to include the user specific and/or group specific informations gathered with respect to the instruction set); 
wherein the task description information is a topology comprising an operator [e.g. during a specific time of day, week, month, year or any other time period] and domains [e.g. data backup periodically, instruction set], a domain being used to indicate a scope corresponding to a distributed dataset, and the task description information is used to describe a corresponding relationship between an operator and distributed datasets [e.g. operations 610 or instruction Sets 600 in the Knowledgebase 530] ([0165] to increase comparison accuracy. Extra info 630 (i.e. time stamp, user specific information, group user information, etc.) besides Instruction Set Portions 620 may be recorded at the creation of an Operation 610 by the Command Disassembler 500, as previously described, Substantial Similarity Comparison 1010 may use this additional information for finding the best match between the Operations 610 or Instruction Sets 600 in the Operation List 510 and the corresponding (i.e. comparative) Operations 610 or instruction Sets 600 in the Knowledgebase 530. Concerning time stamp. User 10 may perform some operations such as data backup periodically, such as for example, during a specific time of day, week, month, year or any other time period), and the operator acts on at least one of the distributed dataset or distributed datasets obtained by grouping the distributed dataset ([0165] the Substantial Similarity Comparison 1010 may utilize the time stamp in the comparisons to determine the best match in the case of these time-sensitive Operations 610 or Instruction Sets 600);
determining, based on the task description information, a distributed dataset the operator acting on ([0187] FIG. 16, Knowledgebase 530 (i.e. global Knowledgebase 530) may reside on a remote Computing Device 1310 (i.e. application server, etc.) on a Network 1300 (i.e. corporate enterprise network. Internet, etc.). Such global Knowledgebase 530 may be stored in a remote table, remote file, or other remote data structure or data repository. Furthermore, such global Knowledgebase 530 may include “knowledge” (i.e. Knowledge Cells 800) of the use of the Underlying DBMS 120 by any number of Users 10 wherever on the Network 1300 they may be located. In turn, all these Users 10 may utilize the global Knowledgebase 530 to anticipate their future operating intentions (i.e. future Operations 610 or Instruction Sets 600); and
performing distributed computing on the distributed dataset the operator acting on using the operator ([0187] global Knowledgebase 530 may reside on a remote Computing Device 1310 on the Internet as an online service to all the world's Users 10 who wish to disclose their use of the Underlying DBMS 120 and/or utilize the global Knowledgebase 530 to automate their DBMS operation with AI DBMS functionalities),
wherein the method is performed by at least one hardware processor ([0080] FIG. 1A depicts a block diagram of a computing device 20 which may include hardware, software or a combination of hardware and software providing the structure on which the embodiments of the present disclosure are practiced. Computing device 20 may include a central processing unit,.
[0094] a computer program may be deployed to be executed on one computer or on multiple computers at one site or distributed across multiple sites and interconnected by a communication network).

With respect to dependent claim 4, Cosic further teaches wherein the parsing an expression corresponding to a distributed computing task, and constructing task description information corresponding to the distributed computing task ([0142] Command Disassembler 500 may comprise functions and/or algorithms for identifying and recognizing specific commands, keywords, instructions, operators, variables, values, objects, functions and/or other components included within an Instruction Set 600…) comprises: creating a domain corresponding to the grouping keyword; determining an operation operator corresponding to the operation operator keyword ([e.g. keyword “ORDER BY”/ GROUP BY]); and constructing the topology [e.g. instruction set], wherein child nodes of the domain in the topology [e.g. a specific time frame instruction set] comprise: a grouping operator corresponding to the grouping operator keyword, and the operation operator [e.g. Operations 610 or Instruction Sets 600] ([0142-0143] FIG. 6, in one example, The next Instruction Set Portion 620 that is extracted and stored is the keyword “ORDER BY”. The next Instruction Set Portion 620 that is extracted and stored is the “Col1, Col2 . . . ” representing columns by which to sort the resulting data set. The next Instruction Set Portion 620 that is extracted and stored is the keyword “GROUP BY”. The next Instruction Set Portion 620 that is extracted and stored in a data field of the Operation 610 is the “Col1, Col2 . . . ” representing columns by which to group the resulting data set. Other Instruction Set Portions 620 not shown may be utilized in alternate embodiments such as functions including (1) MIN( ) MAX( ) SUM( ) FIRST( ) LAST( ) etc., (2) operators including OR, LESS THAN, GREATER THAN, etc.; (3) objects including databases, relations, user accounts; privileges, etc., and (4) other Instruction Set Portions 620 including all their variations.
In addition to Instruction Set's 600 Instruction Set Portions 620, extra information or Extra Info 630 such as a time stamp may also be stored in the data fields within the Operation 610. Time stamp of when the instruction Set 600 is executed may be useful for anticipation of the User's 10 future operating intentions related to a specific time frame. Other Extra Info 630 may be included in the Operation 610 such as user specific information, group user information, any context information such as the type of business for which the AI DBMS is used, the type of computing device executing the AI DBMS, the type of user (novice; moderate; skilled, expert) and other context information, version of the Underlying DBMS 120, etc. to provide as much information as possible for best anticipation of the User's 10 future operating intentions.
Command Disassembler 500 may be more detailed in its disassembling of the Instruction Set 600 in which case every keyword, operator; value and other portions of the Instruction Set 600 may be captured and stored as an instruction Set Portion 620 in the Operation 610…
[0146] Operation List 510 may receive Operations 610 or Instruction Sets 600 from the Command Disassembler 500 and store a number of Operations 610 or instruction Sets 600 that were most recently used or implemented by the system).

With respect to dependent claim 5, Cosic further teaches wherein a child node of a root node of the topology comprises: an output operator for outputting a calculation result obtained by performing distributed computing on the distributed dataset the operator acting on using the operator ([0194] Knowledgebase or additional knowledgebases may also be populated to include the user specific and/or group specific informations gathered with respect to the instruction set. Also stored in knowledgebase may be the weight assigned to each instruction set or its portions. Storing may include any action or operation by or for a Knowledgebase 530 or Knowledge Structuring Unit 520).

With respect to dependent claim 12, Cosic further teaches wherein the grouping operator keyword is used to group the data ([0142] Command Disassembler 500 may comprise functions and/or algorithms for identifying and recognizing specific commands, keywords, instructions, operators, variables, values, objects, functions and/or other components included within an Instruction Set 600. In some embodiments, the specific commands, keywords, instructions, operators, variables, values, objects, functions and/or other components may be included in a lexicon stored in a data structure (i.e. a list, array, table, etc.) containing all possible or most used commands, keywords, instructions, operators, variables, values, objects, functions and/or other components that may generally be used in SQL or other DBMS language used, and/or the ones that may specifically be used in the Underlying DBMS 120).

With respect to dependent claim 13, Cosic further teaches wherein the operation operator keyword is used to process the grouped data ([0142] data structure may be predefined and may change as the objects or other elements within the Underlying DBMS 120 change. In one example, in response to changing the name of a table within a database, the data structure would update this table's name in itself, so Command Disassembler 500 may recognize the updated table name as an Instruction Set Portion 620 in its next run).

With respect to dependent claim 14, Cosic further teaches wherein the grouping keyword corresponds to a domain ([0142] The next Instruction Set Portion 620 that is extracted and stored is the keyword "GROUP BY". The next Instruction Set Portion 620 that is extracted and stored in a data field of the Operation 610 is the "Col1, Col2 . . . " representing columns by which to group the resulting data set. Other Instruction Set Portions 620 not shown may be utilized in alternate embodiments such as functions including (1) MIN( ) MAX( ) SUM( ) FIRST( ) LAST( ) etc., (2) operators including OR, LESS THAN, GREATER THAN, etc.; (3) objects including databases, relations, user accounts; privileges, etc., and (4) other Instruction Set Portions 620 including all their variations).

With respect to dependent claim 15, Cosic further teaches wherein the method further comprises generating the grouping operator keyword and the grouping keyword by splitting data into groups, applying a function to each group independently, and combining the results of the function to generate the grouping operator keyword and the grouping keyword ([0129] Execution Engine 430 include functions and algorithms for executing the SQL statement(s) or other DBMS command(s) that were deciphered from the Core Program's 110 instruction set against a Database 300 and/or any of its components to perform an operation on a Database 300 and/or any of its components. For example, this operation may involve (1) accessing, adding, modifying or deleting a Database 300, (2) accessing, adding, modifying or deleting a Table 310, (3) accessing, adding, modifying or deleting any of the Columns 320, Rows 330 or Data Cells 340 of the Tables 310 in the Database 300, and/or (4) any other similar operation normally implemented by a DBMS. When executing SQL statement(s) or other DBMS command(s), a plurality of lower level operations may generally be performed by the Underlying DBMS 120 in a predetermined order including issuing a read or write request to the Physical Storage Medium 181).

With respect to dependent claim 16, Cosic further teaches wherein the expression comprises a first grouping keyword and a second grouping key word [e.g. keyword “ORDER BY”/ GROUP BY], and wherein the parsing an expression [e.g. Command Disassemble] corresponding to a distributed computing task, and constructing task description information corresponding to the distributed computing task [e.g. instruction set] comprises: 
creating a first domain corresponding to the first grouping keyword, the first domain is used to indicate grouping a dataset to obtain scopes corresponding to first distributed datasets [e.g. group the resulting data set, functions including (1) MIN( ) MAX( ) SUM( ) FIRST( ) LAST( ) etc.]; creating a second domain corresponding to the second grouping keyword [e.g. a specific time frame], the second domain is used to indicate grouping a first distributed dataset in the first distributed datasets to obtain scopes corresponding to second distributed datasets ([0142-0143] Command Disassembler 500 may comprise functions and/or algorithms for identifying and recognizing specific commands, keywords, instructions, operators, variables, values, objects, functions and/or other components included within an Instruction Set 600….
FIG. 6, in one example, The next Instruction Set Portion 620 that is extracted and stored is the keyword “ORDER BY”. The next Instruction Set Portion 620 that is extracted and stored is the “Col1, Col2 . . . ” representing columns by which to sort the resulting data set. The next Instruction Set Portion 620 that is extracted and stored is the keyword “GROUP BY”. The next Instruction Set Portion 620 that is extracted and stored in a data field of the Operation 610 is the “Col1, Col2 . . . ” representing columns by which to group the resulting data set. Other Instruction Set Portions 620 not shown may be utilized in alternate embodiments such as functions including (1) MIN( ) MAX( ) SUM( ) FIRST( ) LAST( ) etc., (2) operators including OR, LESS THAN, GREATER THAN, etc.; (3) objects including databases, relations, user accounts; privileges, etc., and (4) other Instruction Set Portions 620 including all their variations);
In addition to Instruction Set's 600 Instruction Set Portions 620, extra information or Extra Info 630 such as a time stamp may also be stored in the data fields within the Operation 610. Time stamp of when the instruction Set 600 is executed may be useful for anticipation of the User's 10 future operating intentions related to a specific time frame. Other Extra Info 630 may be included in the Operation 610 such as user specific information, group user information, any context information such as the type of business for which the AI DBMS is used, the type of computing device executing the AI DBMS, the type of user (novice; moderate; skilled, expert) and other context information, version of the Underlying DBMS 120, etc. to provide as much information as possible for best anticipation of the User's 10 future operating intentions); determining an operation operator corresponding to the operation operator keyword; and constructing the topology with the first domain as a child node, wherein child nodes of the first domain in the topology comprise: a grouping operator corresponding to the grouping operator keyword, the operation operator, and the second domain ([0143] Command Disassembler 500 may be more detailed in its disassembling of the Instruction Set 600 in which case every keyword, operator; value and other portions of the Instruction Set 600 may be captured and stored as an instruction Set Portion 620 in the Operation 610. In general, when the instruction Set 600 is disassembled into its Instruction Set Portions 620 and stored in the Operation 610 it becomes easier to compare to other Instruction Sets 600 or Operations 610).

Regarding claims 9-10; the instant claims recite substantially same limitations as the above-rejected claims 4-5 and are therefore rejected under the same prior-art teachings.

Response to Amendment
In response to the 12/21/2021 office action claims 1, 4-6, 9 and 11 have been amended, new claim 16 has been added, and claims 3 and 8 have been cancelled. Claims 1, 4-6 and 9-16 are currently pending and stand rejected.

Response to Arguments
Applicant’s arguments filed on 03/21/2022 have been considered. 
Applicant argues (page 8-9) Cosic does not teach “wherein the task description information is a topology comprising an operator and domains, a domain being used to indicate a scope corresponding to a distributed dataset, and the task description information is used to describe a corresponding relationship between an operator and distributed datasets.”

Examiner’s response:
Cosic in paragraph [0165] teaches wherein the task description information is a topology comprising an operator [e.g. during a specific time of day, week, month, year or any other time period] and domains [e.g. data backup periodically], a domain being used to indicate a scope corresponding to a distributed dataset, and the task description information is used to describe a corresponding relationship between an operator and distributed datasets [e.g. operations 610 or instruction Sets 600 in the Knowledgebase 530].

Applicant argues (page 9, claim 4) Cosic does not teach “wherein the parsing an expression corresponding to a distributed computing task, and constructing task description information corresponding to the distributed computing task comprises: creating a domain corresponding to a grouping keyword; determining an operation operator corresponding to the operation operator keyword; and constructing the topology with the created domain as a child node of a global domain, wherein child nodes of the created domain in the topology comprise: a grouping operator corresponding to the grouping operator keyword, and the operation operator”.

Examiner’s response:
Cosic in paragraph [0142-146] teaches wherein the parsing an expression corresponding to a distributed computing task, and constructing task description information corresponding to the distributed computing task [e.g. Command Disassembler 500 may comprise functions and/or algorithms for identifying and recognizing specific commands, keywords, instructions, operators, variables, values, objects, functions and/or other components included within an Instruction Set 600] comprises: creating a domain corresponding to the grouping keyword; determining an operation operator corresponding to the operation operator keyword ([e.g. keyword “ORDER BY”/ GROUP BY]); and constructing the topology [e.g. instruction set], wherein child nodes of the domain in the topology [e.g. a specific time frame instruction set] comprise: a grouping operator corresponding to the grouping operator keyword, and the operation operator [e.g. Operations 610 or Instruction Sets 600].
As shown above Cosic teaches the method as claimed.
		The dependent claims in view of the reference are rejected for the same reason given above in favor of independent claims. Therefore, in view of the response set forth above, the rejections of the claims are sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHEILA G DAVANLOU whose telephone number is (571)270-5155. The examiner can normally be reached Monday - Friday, 9:00am - 6:00 Eastern Time..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SOHEILA G DAVANLOU
Examiner
Art Unit 2153



/KRIS E MACKES/Primary Examiner, Art Unit 2153